—Order, Supreme Court, New York County (Edward J. Greenfield, J.), entered November 26, 1991, which, inter alia, granted defendants’ motions to dismiss the complaint with prejudice, unanimously affirmed, without costs.
The trial court properly concluded that no cause of action for negligence was commenced. When a summons is served without a complaint pursuant to CPLR 305 (b), it is imperative that " ' "at least basic information concerning the nature of plaintiffs claim and the relief sought” ’ ” be provided (Matter of Hart Is. Comm. v Koch, 150 AD2d 269, 271, lv denied 75 NY2d 705). Here, defendants could not reasonably have been expected to ascertain the nature of the action from plaintiffs mere description of same as "Premises”. That term does not denote a recognizable cause of action (cf., Rowell v Gould, Inc., 124 AD2d 995, 996), and could well encompass any number of potential causes of action. Since the action was terminated for failure to obtain personal jurisdiction, plaintiff may not obtain a six-month extension of time for re-commencing the action (Parker v Mack, 61 NY2d 114). Finally, since it is not disputed that the same deficient summons with notice was served on the non-answering defendant Elizabeth Broome *224Realty Corp., the trial court properly dismissed the action, sua sponte, as to that defendant. Concur — Murphy, P. J., Sullivan, Rosenberger, Asch and Rubin, JJ. [See, 154 Misc 2d 786.]